DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Graham (Registration Number 58,042) on October 04, 2021.
The application has been amended as follows: 
At claims 5, 17, 33, and 39 delete each instance of “the same” and replace them each with “a same” therefore.
At the Title, delete “	METHOD AND APPARATUS, AND SYSTEM” and replace it with “METHODS AND APPARATUS” therefore.

Allowable Subject Matter
Claims 1-2, 5, 12-14, 17, 24, 26-41 (renumbered as claims 1-24) are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Publication No. 2013/0034073 A1 discloses if the user equipment is scheduled on at least one non-primary downlink component carrier, the corresponding PUCCH resource on the primary uplink component carrier will be explicitly indicated by the PUCCH wherein the DCI comprises a carrier indicator field and grant information, wherein the carrier indicator field indicates the first uplink resource or the second uplink resource, and the grant information is grant information of the first uplink resource or the second uplink resource indicated by the carrier indicator field,” and similar limitations, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463